DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation appears to read “below the first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 27-38 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0228897 A1 to Chen et al. (“Chen”).													As to claim 1, Chen discloses a semiconductor device package, comprising: a redistribution structure (in 100); and an electrical conductor (117) disposed above the redistribution structure (in 100); wherein the redistribution structure (in 100) includes: a first dielectric layer (109) disposed adjacent to the electrical conductor (117); and a first circuit layer (111, 115, 202, 204) disposed on the first dielectric layer (109) and electrically connected to the electrical conductor (117), wherein the first circuit layer (111, 115, 202, 204) includes a pad (202) and a trace (111 at 204), the pad (202) includes a main portion (111 at 115) and an extending portion (adjacent A1) connected to the main portion (111 at 115) and the trace (111 at 204), and a width of the extending portion (adjacent A1) gradually decreases toward the trace (111 at 204) from a top view (See Fig. 1, Fig. 2, Fig. 6, ¶ 0016, ¶ 0019-¶ 0020, ¶ 0022, ¶ 0024-¶ 0025, ¶ 0027-¶ 0042).													As to claim 27, Chen further discloses wherein a distance (A1, A2) between an inner boundary of the main portion (111 at 115) and an outer boundary of the main portion (111 at 115) is less than a diameter (W3) of a first area (108c) surrounded by the main portion (111 at 115) (See Fig. 2, ¶ 0039, ¶ 0040) (Notes: W3 is the major diameter of the first area. Further, the limitation “portion” is defined as a part of any whole, either separated from or integrated with it and the limitation “area” is defined as any particular extent of space or surface by DICTIONARY.COM).							As to claim 28, Chen further discloses wherein a distance (A1 extended) between a portion of the inner boundary nearest to the trace (111 at 204) and the trace (111 at 204) is greater than the distance (A1, A2) between the inner boundary of the main portion (111 at 115) and the outer boundary of the main portion (111 at 115) (See Fig. 2).													As to claim 29, Chen further discloses wherein the redistribution structure (111, 115, 202, 204) further includes a second dielectric layer (113) disposed on the first dielectric layer (109), the second dielectric layer (113) defines a ring-shaped opening (108b) exposing the main portion (111 at 115), and a diameter (L1) of an inner boundary (108b) of the ring-shaped opening (108b) is greater than the diameter (W3) of the first area (108c) surrounded by the main portion (111 at 115) (See Fig. 2, ¶ 0028).			As to claim 30, Chen further discloses wherein the inner boundary of the ring-shaped opening (108b) and an outer boundary of the ring-shaped opening (108b) are located within the main portion (111 at 115) from a top view (See Fig. 2).			As to claim 31, Chen further discloses wherein a distance (B1, B2) between the inner boundary of the ring-shaped opening (108b) and the outer boundary of the ring-shaped opening (108b) is less than a diameter (L1) of a second area (in 108b) surrounded by the ring-shaped opening (108b) (See Fig. 2, ¶ 0037, ¶ 0040).			As to claim 32, Chen further discloses wherein the distance (B1, B2) between the inner boundary of the ring-shaped opening (108b) and the outer boundary of the ring-shaped opening (108b) is less than the diameter (W3) of the first area (108c) surrounded by the main portion (111 at 115) (See Fig. 2, ¶ 0039, ¶ 0040).		 		As to claim 33, Chen further discloses wherein the redistribution structure (111, 115, 202, 204) further includes a under bump metallization (UBM) (topmost 115, ¶ 0031) disposed on the ring-shaped opening (108b), and a lowest surface of the UBM (topmost 115, ¶ 0031) is higher than or level with a top surface of the second dielectric layer (113) (See Fig. 1, ¶ 0031).										As to claim 34, Chen further discloses wherein the electrical conductor (117) is disposed on the UBM (topmost 115, ¶ 0031) and includes a curved surface, and an outermost edge of the curved surface is located within a vertical projection area of the outer boundary of the main portion (111 at 115) from a cross-sectional view (See Fig. 1) (Notes: 117 in contact with 115 does not extend beyond 115 on the right side, which is the same as shown in FIG. 5C of the Drawings).							As to claim 35, Chen further discloses wherein the redistribution structure (111, 115, 202, 204) further includes a third dielectric layer (107) located below the first dielectric layer (109), and a thickness of the first dielectric layer (109) is greater than a thickness of the third dielectric layer (107) (See Fig. 1, ¶ 0020, ¶ 0022).				As to claim 36, Chen further discloses wherein a thickness of the second dielectric layer (113) is greater than the thickness of the first dielectric layer (109) (See Fig. 1, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0027, ¶ 0032) (Notes: the second dielectric layer 113 accommodates 111 that is about 5 μm and 115 that is about 5 μm such that the second dielectric layer is thicker than the first dielectric layer).						As to claim 37, Chen further discloses wherein a shortest distance (111 at 204 to dotted 115 edge) between the trace (111 at 204) and the main portion (111 at 115) is less than a shortest distance (A1, A2) between the inner boundary of the main portion (111 at 115) and the outer boundary of the main portion (111 at 115) (See Fig. 2).		As to claim 38, Chen further discloses wherein the main portion (111 at 115) includes a ring shape (See Fig. 2).									Furthermore, Chen specifically discloses the dimensions described above can be varied.
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0131235 A1 to Wang et al. (“Wang”) in view of U.S. Patent Application Publication No. 2014/0054764 A1 to Lu et al. (“Lu”).								 				As to claim 12, although Wang discloses a semiconductor device package, comprising: an electronic component (200) including an active surface, a lateral surface and a plurality of studs (150 in 140a) protruding from the active surface; an encapsulating layer (160’, 210’) encapsulating the lateral surface and the active surface of the electronic component (200), at least partially disposed between the studs (150 in 140a), and including a first surface located over the active surface; and a redistribution structure (above 200) disposed on the first surface of the encapsulating layer (160’, 210’), and the redistribution structure (above 200) including: a plurality of dielectric layers (PM1’, PM2’, PM3, PM4) including a second dielectric layer (PM2’) located below pads (PAD) and a third dielectric layer (PM1’) located below the second dielectric layer (PM2’), wherein a thickness of the second dielectric layer (PM2’) is greater than a thickness of the third dielectric layer (PM1’); at least one first inner via (V2, RDL1) extending through the second dielectric layer (PM2’); and at least one second inner via (V1) extending through the third dielectric layer (PM1’) (See Fig. 21, Fig. 22, Fig. 23, ¶ 0011, ¶ 0013-¶ 0014, ¶ 0016, ¶ 0018-¶ 0020, ¶ 0023-0037, ¶ 0040-¶ 0047) (Notes: PM2’ accommodates RDL1 and CV2 whereas PM1’ only accommodates CV1), Wang does not further disclose a first dielectric layer farthest from the encapsulating layer, the second dielectric layer located below first dielectric layer.						However, Wang does disclose wherein the pads (PAD) include UBM patterns for ball mount (See Fig. 21, ¶ 0047) and Lu does disclose a first dielectric layer (34) on the UBM layer (30), the second dielectric layer (18, 22, 24) located below first dielectric layer (34) (See Fig. 1, ¶ 0012, ¶ 0022, ¶ 0023).								In view of the teachings of Wang and Lu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to have a first dielectric layer farthest from the encapsulating layer, the second dielectric layer located below first dielectric layer because the first dielectric layer farthest from the encapsulating layer and above the second dielectric layer can further protect the ball or bump formed on the pads or UBM layer to obtain a robust package with better reliability performance (See Lu ¶ 0023).					As to claim 41, Wang in view of Lu further discloses wherein the first dielectric layer (34) includes a protrusion protruding toward an electrical conductor (32), and a thickness of the protrusion of the first dielectric layer (34) gradually increases toward an under bump metallization (UBM) (PAD/30) (See Wang Fig. 21 and Lu Fig. 1).
Claim(s) 39-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0131235 A1 to Wang et al. (“Wang”) and U.S. Patent Application Publication No. 2014/0054764 A1 to Lu et al. (“Lu”) as applied to claims 12 and 41 above, and further in view of U.S. Patent Application Publication No. 2017/0092604 A1 to Hsieh et al. (“Hsieh”). The teachings of Wang and Lu have been discussed above.					As to claim 39, although Wang discloses the encapsulating layer (160’, 210’); and a pillar (TV) electrically connected to the redistribution structure (above 200), wherein a width of the pillar (TV) is greater than a width of the stud (150 in 140a) (See Fig. 21) (Notes: the electronic component’s stud is formed with a relatively smaller scale than the pillar), Wang does not disclose further comprising: a lower circuit structure located on a second surface opposite to the first surface of the encapsulating layer; and the pillar electrically connected to the lower circuit structure.					However, Hsieh does disclose further comprising: a lower circuit structure (107) located on a second surface opposite to the first surface of the encapsulating layer (211, 311, 401); and the pillar (111) electrically connected to the lower circuit structure (107) (See Fig. 5, Fig. 6, Fig. 7, Fig. 10, Fig. 11, Fig. 14, ¶ 0023, ¶ 0029, ¶ 0038, ¶ 0041, ¶ 0052, ¶ 0053, ¶ 0058, ¶ 0059, ¶ 0078, ¶ 0081, ¶ 0083, ¶ 0087).			In view of the teaching of Hsieh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to have further comprising: a lower circuit structure located on a second surface opposite to the first surface of the encapsulating layer; and the pillar electrically connected to the lower circuit structure because the lower circuit structure not only aids the formation of the pillar, the lower circuit structure further provides connection and integration to other electronic components (See ¶ 0023, ¶ 0087).			As to claim 40, Wang in view of Hsieh further discloses wherein the redistribution structure (above 200/above 201, 301) further includes a first circuit layer (517) disposed on the second dielectric layer (PM2’/507), the first circuit layer (517) includes a pad (R1, triangle) and a trace (rectangle), the pad (R1, triangle) includes a main portion (R1) and an extending portion (triangle) connected to the main portion (R1) and the trace (rectangle), and a width of the extending portion (triangle) gradually decreases toward the trace (rectangle) from a top view (See Fig. 7, ¶ 0052, ¶ 0058, ¶ 0059) .						 						As to claim 44, Wang in view of Hsieh further discloses wherein the second dielectric layer (507, under 1107) includes a protrusion protruding toward the electrical conductor (521), and a thickness of the protrusion of the second dielectric layer (507, under 1107) gradually increases toward the under bump metallization (UBM) (1107) (See Hsieh Fig. 11, ¶ 0078) (Notes: Hsieh clearly teaches and shows the actual dielectric layers and the actual under bump metallization have rugged surfaces such that there are portions of the dielectric layers that meet the recited “protrusion” with an increasing thickness toward the UBM that is similarly shown in FIG. 2 of the Drawings.).
Claim(s) 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0131235 A1 to Wang et al. (“Wang”) and U.S. Patent Application Publication No. 2014/0054764 A1 to Lu et al. (“Lu”) as applied to claim 41 above, and further in view of U.S. Patent Application Publication No. 2014/0256092 A1 to Kuo et al. (“Kuo”). The teachings of Wang and Lu have been discussed above.									As to claim 42, although Lu discloses the first dielectric layer (34) (See Fig. 1), Lu and Wang do not further disclose wherein the protrusion of the first dielectric layer includes a top surface contacting an underfill layer, and the top surface includes a curved surface.												However, Kuo does disclose wherein the protrusion of the first dielectric layer (34) includes a top surface contacting an underfill layer (56), and the top surface includes a curved surface (See Fig. 7, Fig. 8, ¶ 0035).							In view of the teaching of Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Lu to have wherein the protrusion of the first dielectric layer includes a top surface contacting an underfill layer, and the top surface includes a curved surface because the underfill layer reduces cracking and to further protect the electrical conductor (See ¶ 0035).											As to claim 43, although Lu discloses the electrical conductor (32) (See Fig. 1), Wang and Lu do not disclose further comprising an underfill layer, wherein a thickness of the underfill layer gradually decreases toward the electrical conductor.				However, Kuo does disclose further comprising an underfill layer (56), wherein a thickness of the underfill layer (56) gradually decreases toward the electrical conductor (54) (See Fig. 7 Fig. 8, ¶ 0035).										In view of the teaching of Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Lu to have further comprising an underfill layer, wherein a thickness of the underfill layer gradually decreases toward the electrical conductor because the underfill layer reduces cracking and to further protect the electrical conductor (See ¶ 0035).	

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.	

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Chen et al. (US 2013/0147033 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815